DETAILED ACTION
This is in response to RCE filed on 02/01/2021. Claims 1-3, 5-9, 11-13 and 15-19 are allowed. Claims 1 and 11 are independent claim. Claims 4, 10, 14 and 20 are cancelled.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone conversation with Andrew J. Freyer on September 1st, 2021 followed by an e-mail.
The application has been amended as follows:  
Currently Amended) A computer implemented method comprising:
	receiving, at a first backend system configured to provide server-side multitenant functionality for a first software platform, an integration management request from a client application configured to provide client-side functionality for the first software platform, the integration management request referencing at least one of a plurality of integrations, each of which is respectively associated with a respective one tenant for which the first backend system provides access to the first software platform; 
	determining an integration identifier for each integration of the plurality of integrations that is associated with a selected tenant of the first backend system, each integration being associated with a second backend system configured to provide server-side multitenant functionality for a second software platform and each providing a mechanism for the second backend system to communicate data to the first backend system; and
	for each respective integration identifier 
		retrieving a set of integration details comprising: 
			specific integration user account details that can be used by the respective second backend system to communicate data to the first backend system; 
			one or more data types, each identifying: 
				a particular type of data that the respective second backend system can communicate to the first backend system; and 
				one or more APIs of the first backend system that can be used by the respective second backend system to communicate the particular type of data to the first backend system; and
		returning the retrieved set of integration details to the client application. 

2.	(Previously Presented) The computer implemented method according to claim 1, wherein:
	the integration management request is made via a first backend system user account;
the first backend system user account is associated with the selected tenant; and 
	determining the integration identifier for each integration of the plurality of integrations comprises determining integration identifiers for all integrations that have been installed at the first backend system by all user accounts associated with the selected tenant.

3.	(Previously Presented) The computer implemented method according to claim 2, wherein determining integration identifiers comprises:

	determining a general integrations user account associated with the tenant identifier; and 
determining integration identifiers of all integrations that have been installed at the first backend system and that are associated with the general integrations user account.

4.	(Cancelled) 

5.	(Currently Amended) The computer implemented method according to claim [[4]]1, wherein the specific integration user account is associated with the general integrations user account. 

6.	(Currently Amended) The computer implemented method according to claim [[4]]1, wherein the specific integration user account details are retrieved from a user directory component of the first backend system.

7.	(Previously Presented) The computer implemented method according to claim 6, wherein determining the general integrations user account associated with the tenant identifier comprises querying a data store of the first backend system, the data store being separate to the user directory component.

8.	(Previously Presented) The computer implemented method according to claim 1, wherein for a particular integration identifier that identifies a particular integration that is associated with a particular second backend system, the set of integration details includes an identifier of the particular second backend system.

9.	(Previously Presented) The computer implemented method according to claim 1, wherein for a particular integration identifier that identifies a particular integration that is associated with a particular second backend system, the set of integration details includes a resource locator of an endpoint of the second backend system.

10. 	(Cancelled)

Currently Amended) A computer processing system configured as a first backend system configured to provide multitenant server-side functionality of a first software platform, the system comprising:
	a processing unit;
	a communication interface; and
	a non-transient computer-readable storage medium storing sequences of instructions, which when executed by the processing unit, cause the processing unit to: 
	receive, via the communication interface, an integration management request from a client application, the integration management request associated with at least one of a plurality of integrations associated with a selected tenant of the first backend system for which the first backend system provides access to the first software platform;
	determine an integration identifier for each integration of the plurality of integrations associated with the selected tenant, each integration being associated with a second backend system configured to provide multitenant server-side functionality of a second software platform for which the selected tenant is also a tenant and each providing an integration-specific mechanism for the second backend system to communicate data owned by the selected tenant to the first backend system; and
	for each respective integration identifier 
		retrieving a set of integration details comprising: 
			specific integration user account details that can be used by the respective second backend system to communicate data to the first backend system; 
			one or more data types, each identifying: 
				a particular type of data that the respective second backend system can communicate to the first backend system; and 
				one or more APIs of the first backend system that can be used by the respective second backend system to communicate the particular type of data to the first backend system; and
		returning the retrieved set of integration details to the client application. 


12.	(Previously Presented) The computer processing system according to claim 11, wherein:
	the integration management request is made via a first backend system user account;
	the first backend system user account is associated with the selected tenant; and 


13.	(Previously Presented) The computer processing system according to claim 12, wherein determining integration identifiers comprises:
	determining a tenant identifier of the selected tenant; 
	determining a general integrations user account associated with the tenant identifier; and 
	determining integration identifiers of all integrations that have been installed at the first backend system and that are associated with the general integrations user account.

14.	(Cancelled) 

15.	(Currently Amended) The computer processing system according to claim [[14]]11, wherein the specific integration user account is associated with the general integrations user account. 

16.	(Currently Amended) The computer processing system according to claim [[14]]11 wherein the specific integration user account details are retrieved from a user directory component of the first backend system.

17.	(Previously Presented) The computer processing system according to claim 16, wherein determining the general integrations user account associated with the tenant identifier comprises querying a data store of the first backend system, the data store being separate to the user directory component.

18.	(Previously Presented) The computer processing system according to claim 11, wherein for a particular integration identifier that identifies a particular integration that is associated with a particular second backend system, the set of integration details includes an identifier of the particular second backend system.

19.	(Previously Presented) The computer processing system according to claim 11, wherein for a particular integration identifier that identifies a particular integration that is 

20.	(Cancelled)

EXAMINER’S REASONS FOR ALLOWANCE
Claims 1-3, 5-9, 11-13 and 15-19 are allowed as the updated search does not teach or fairly suggest the claimed limitations. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 02/01/2021, pages 6-8) and proposed amendments, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433